FOR FOLICATION

                                       COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:     Docket Number 2021 -CA -0300



John J. Favaloro

                        Versus - -
                                                                   22nd Judicial District Court
Melissa Lynn Favaloro                                              Case #:   201614514
                                                                   St. Tammany Parish




On Application
                    Rehearing filep on 02/ 03/ 2022 by Melissa Lynn Favaloro
                           1.
Rehearing




                                                                                    n Michael Guidry




                                                                                Guy Holdridge
  1 1I,
                   e
                   i

                                          If,                                   Wayne Ray Chutz
                 4a0 /-(                        kt7
                                                                                                       r
                                                                                                           l/




  4--      FEB 16 2022